DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 11 January 2022 is acknowledged.  The traversal is on the grounds that a search of the four claim groups would not pose an undue burden on the examiner.  This is not found persuasive because the restriction requirement was made due to lack of unity of invention between the groups. Search burden is only required in US restriction practice, and not a requirement to show lack of unity of invention. The requirement is still deemed proper and is therefore made FINAL.
Claims 19-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 2 recites no structure of the connection clamping device other than rounded outer surfaces.  

Claims 3, 4, 15, and 16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a first rib” in line 7. It is unclear if this is the same as the rib recited in claim 1, or a new rib.
Further regarding claim 3, the claim recites “a first section” and “a second section” in line 3. It is unclear if these are the same two sections recited in claim 1, or new sections. 
Further regarding claim 3, the claim recites “a locking mechanism in line 5. It is unclear if this is the same locking mechanism recited in claim 1, or a second locking mechanism. 
Claim 4 recites the limitation "the first rib" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the side wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shevchuk (US 2008/0221469).
In regards to claim 1, Shevchuk discloses a connection clamping device (200) for bioprocess disposables, arranged to secure a flexible tube to a barbed end of a tube connector, whereby the barbed end comprises a barb and the tube connector during connection is arranged to protrude into an end of the flexible tube, wherein said connection clamping device comprises two sections (230, 240) which, during connection when the tube connector protrudes into an end of the flexible tube, are arranged to be connected and locked to each other in a clamped position by a locking mechanism (236, 244, 234) around the tube connector and the flexible tube, such that the flexible tube is compressed against the tube connector by a rib (238, 248) provided on the inner circumference of the connection clamping device.
In regards to claim 2, Shevchuk discloses a connection clamping device (200) for bioprocess disposables, arranged to secure a flexible tube to a barbed end of a tube connector when in a clamped position, wherein the externally exposed surfaces of said connection clamping device in a clamped position are rounded and without sharp corners to prevent damage to said bioprocess disposables (shown in fig. 3).
In regards to claim 3, as best understood by the examiner, Shevchuk further discloses a first section and a second section (230, 240) which when connected to each other form a tube formed part, 
 a locking mechanism (236, 244, 236) arranged such that when the two sections are brought together they are locked to each other, 
a first part of a first rib (238)  provided in the first section and a second part (248) of a first rib provided in the second section, which rib parts together form a first rib over the inner circumference of the tube formed part when the two sections are locked together (shown in fig. 1), 
whereby the two sections of the connection clamping device are arranged to be positioned around and locked around the flexible tube and the tube connector when the tube connector protrudes into the tube and the first rib is arranged to squeeze the flexible tube against the tube connector below the barb provided on the tube connector (shown in fig. 4C).
In regards to claim 4, Shevchuk further discloses an inner diameter of the connection clamping device except from where the first rib is provided is larger than an outer diameter of the flexible tube and an inner diameter of the tube formed part at the position for the first rib is less than the outer diameter of the flexible tube (see paragraph [0027]).
In regards to claim 5, Shevchuk further discloses the two sections are connected to each other on one side by a living hinge (250).
In regards to claim 6, Shevchuk further discloses the locking mechanism is arranged on a first connection surface of each of the two sections and the locking mechanism is one or more protruding latches (244) on one of the sections and recesses (234) on the other of the two sections.
In regards to claim 7, Shevchuk further discloses the locking mechanism is arranged on both a first and a second connection surface of each of the two sections and the locking mechanism is one or more protruding latches (244, 236) on one of the sections and recesses (234) on the other of the two sections.
In regards to claim 11, Shevchuk further discloses the clamping device is symmetrical around a transverse plane (shown in fig. 4C).
In regards to claim 12, Shevchuk further discloses a second rib (other rib 238, 239( is provided in the two sections, whereby the second rib is arranged to compress the flexible tube against a coned surface of the barb when the connection clamping device is provided for clamping the tube to the tube connector.
In regards to claim 13, Shevchuk further discloses a positioning rib arranged to counteract with a tube connector rib for aligning the connection clamping device axially with the tube connector (shown in fig. 4B).
In regards to claim 15, Shevchuk further discloses the side wall of the two sections has a recessed waist portion (shown in fig. 4A).
In regards to claim 17, Shevchuk further discloses one or more anti-rotation teeth (other 238, 239) protruding from the inner surface.
In regards to claim 18, Shevchuk further discloses a first and a second external rib protruding from the outer surface (see near “260” in fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shevchuk as applied to claim 1 above, and further in view of  Schneider et al. (US 2020/0378530 hereinafter Schneider)
In regards to claims 8 and 9, Shevchuk discloses the connection clamping device of claim 1. Shevchuk does not disclose an indicator recess is provided in a side wall of one or both of the two sections, whereby when the connection clamping device is mounted over the flexible tube and tube connector the end of the flexible tube should be seen through an indicator recess if the tube has been correctly connected to the tube connector, wherein said indicator recess extends from an end wall of one of the two sections.
However, Schneider teaches an indicator recess (34) is provided in a side wall of one section, wherein the indicator recess extends from an end wall (shown in fig. 1).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the clamping device of Shevchuk with an indicator recess, in order to allow a view 
In regards to claim 10, while Schneider does not teach a duplicate recess extending from the other end wall, duplication of parts of a prior art device is design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Accordingly, it would have been no more than an obvious matter of engineering design choice to provide the second end wall with a duplicate inspection recess, in order to allow the user to inspect the connection on either end of the clamping device.
In regards to claim 14 Shevchuk discloses the connection clamping device of claim 1. Shevchuk does not disclose one or more plier recesses in a side wall of one or both of the two sections.
However, Schneider teaches a plier recess (34) is provided in a side wall of one section (shown in fig. 1).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the clamping device of Shevchuk with a plier recess, in order to allow a view into the connector to verify proper connection, as taught by Schneider at paragraphs [0028] and [0059].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shevchuk as applied to claim 1 above, and further in view of  Blake et al. (US 2016/0146386 hereinafter “Blake”).
Shevchuk discloses the connection clamping device of claim 1. Shevchuk further discloses the clamping device is arranged to secure a flexible tube of particular inner and outer diameters to a tube connector of corresponding outer diameter (fig. 1 shows this capability). 
However, Blake teaches a similar clamping device that is colour coded, to indicate the compatibility with said tube and tube connector (see paragraph [0037]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the clamping device of Shevchuk as colour coded, in order to provide information regarding the clamping device, as taught by Blake at paragraph [0037].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        01/20/2022